 Case 2:20-cv-04836-KS Document 1 Filed 05/29/20 Page 1 of 18 Page ID #:1



 1   ANOUSH HAKIMI (State Bar No. 228858)
     anoush@handslawgroup.com
 2   PETER SHAHRIARI (State Bar No. 237074)
     peter@handslawgroup.com
 3   H & S LAW GROUP, PLC
     7080 Hollywood Blvd., Suite 804
 4   Los Angeles, CA 90028
 5   Telephone: (323) 672 - 8281
     Facsimile: (213) 402 - 2170
 6
     Attorneys for Plaintiff,
 7   AMBER MACHOWSKI
 8
 9                            UNITED STATES DISTRICT COURT
10                           CENTRAL DISTRICT OF CALIFORNIA
11
     AMBER MACKOWKSI,                              Case No.:
12
                Plaintiff,
13
         v.                                        COMPLAINT FOR VIOLATIONS
14                                                 OF: AMERICAN’S WITH
     SYDNEY PLAZA LLC, A                           DISABILITIES ACT OF 1990, 42
15   CALIFORNIA LIMITED LIABILITY                  U.S.C. § 12181 et seq.; UNRUH
     COMPANY; AND DOES 1-10,                       CIVIL RIGHTS ACT, CALIFORNIA
16                                                 CIVIL CODE § 51 et seq.
17
                   Defendants.

18
19
20
              Plaintiff Amber Machowski (hereinafter referred to as “Plaintiff”), complains
21
     of Sydney Plaza LLC, a California Limited Liability Company; and Does 1-10
22
     (each, individually a “Defendant” and collectively “Defendants”) and alleges as
23
     follows:
24
                                  I.    PARTIES
25
              1.      Amber Machowski cannot walk or stand. She is paraplegic. She broke
26
27   her back in a tragic car accident and is now confined to a wheelchair for the rest of

28   her. Plaintiff is a California resident with physical disabilities. Plaintiff is mobility

                                           COMPLAINT
 Case 2:20-cv-04836-KS Document 1 Filed 05/29/20 Page 2 of 18 Page ID #:2



 1   impaired. Plaintiff is qualified as being disabled pursuant to 42 USC Section
 2   12102(2)(A), the California Unruh Civil Rights Act, Sections 51, et seq. and 52, et
 3
     seq., and other statutory laws which protect the rights of “disabled persons”.
 4
     Plaintiff has been issued a blue permanent disability Disabled Person Parking
 5
     Placard by the State of California.
 6
           2.     Defendant Sydney Plaza LLC, a California Limited Liability
 7
     Company; and Does 1-10, owned the property (“Property”) located at 9766
 8
     Chapman Ave., Garden Grove, CA 92841, at all relevant times.
 9
10
           3.     There is a business establishment on the Property known as the

11   “Fresco Poultry” (hereinafter “the business”). There is another business

12   establishment on the Property Plaintiff also visited known as “Smoke”. It is a vape
13   and smoke tobacco store.
14         4.     DOES 1 through 10 were at all relevant times lessors, lessees, property
15   owners, subsidiaries, parent companies, employers, employees, agents, corporate
16   officers, managers, principles and/or representatives of Defendants. Plaintiff is
17   unaware of the true names and capacities of Defendants sued herein, as DOES 1
18
     through 10, inclusive, and therefore, sues those Defendants by fictitious names.
19
     Plaintiff requests that the Court grant leave to amend this complaint to allege the
20
     true names and capacities when determined by whatever source.
21
           5.     Plaintiff alleges that Defendants at all times have been and are relevant
22
     to this cause of action, the owners, franchisees, lessees, general partners, limited
23
     partners, agents, employees, employers, represent partners, subsidiaries, partner
24
25   companies, and/or joint ventures of the remaining Defendants and were acting

26   within the course and scope of that relationship. Plaintiff is further informed and

27   believes and alleges that each of the Defendants gave consent to, ratified, and/or
28   authorized the acts alleged of each of the remaining defendants.
                                           2
                                       COMPLAINT
 Case 2:20-cv-04836-KS Document 1 Filed 05/29/20 Page 3 of 18 Page ID #:3



 1          6.     Plaintiff visited the public accommodations owned and operated by
 2   Defendants with the intent to purchase and/or use the goods, services, facilities,
 3
     privileges, advantages or accommodations operated and/or owned by Defendants.
 4
 5
                                 II.    JURISDICTION & VENUE
 6
            7.     This Court has subject matter jurisdiction over this action pursuant to
 7
     28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the American with
 8
     Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (the “ADA”).
 9
10
            8.     Pursuant to supplemental jurisdiction, an attendant and related cause of

11   action, arising from the same nucleus of operative facts and arising out of the same

12   transactions, is also brought under California’s Unruh Civil Rights Act, which act
13   expressly incorporates the ADA.
14          9.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and is
15   founded on the fact that the real property which is the subject of this action is
16   located in this district and that Plaintiffs cause of action arose in this district.
17
18
                                 III.   FACTS
19
            10.    The Property owned by Defendants is a facility which is open to the
20
     public and is a business establishment.
21
            11.    Plaintiff alleges that the Property has been newly constructed and/or
22
     underwent remodeling, repairs, or alterations since 1992, and that Defendants have
23
     failed to comply with California access standards which applied at the time of each
24
25   new construction and/or alteration or failed to maintain accessible features in

26   operable working condition.

27          12.    Plaintiff visited the Property during the relevant statutory period on
28   three (3) separate occasions from June 2019, August 2019 and January 2020 to
                                            3
                                        COMPLAINT
 Case 2:20-cv-04836-KS Document 1 Filed 05/29/20 Page 4 of 18 Page ID #:4



 1   patronize the business on the Property.
 2          13.    Defendants did not offer persons with disabilities with equivalent
 3
     facilities, privileges and advantages offered by Defendants to other patrons.
 4
            14.    Plaintiff encountered barriers (both physical and intangible) that
 5
     interfered with – and denied – Plaintiff the ability to use and enjoy the goods,
 6
     services, privileges and accommodations offered at the Property.
 7
            15.    Parking for patrons visiting the Property are among the facilities,
 8
     privileges, and advantages offered by Defendants to patrons of the Property.
 9
10
            16.    However, there is no accessible parking for disabled persons. None of

11   the parking spaces designated for disabled persons comply with the Americans with

12   Disabilities Act (“ADA”).
13          17.    The parking area, walkways, ramps, signs and interiors do not comply
14   with the latest California Building Codes (“2010 CBC Code”).
15          18.    Parking are one of the facilities, privileges, and advantages offered by
16   Defendants to patrons of the Property.
17          19.    When Plaintiff visited the Property, Plaintiff experienced access
18
     barriers related to parking, the paths of travel to the entrance and other areas and
19
     facilities.
20
            20.    Plaintiff encountered the following violations on the Property:
21
22
            The Poultry shop and smoke shop are inaccessible. Aside from the
23
            design problems and unmet maintenance needs, there is construction
24
25          and ramshackle attempts to create walking surface: wooden planks have

26          been placed on the ground, obstructing the only paths of travel. This

27          exacerbate other changes in level of more than ½ inch which block the
28          path. Doors are too heavy. Signs are left vandalized to the point of being
                                           4
                                       COMPLAINT
 Case 2:20-cv-04836-KS Document 1 Filed 05/29/20 Page 5 of 18 Page ID #:5



 1       unreadable. The paint and accessibility markings are neglected and
 2       faded. The bathroom is designed with features being unreachable.
 3
         Counters are not lowered. These places and their property need
 4
         redesign.
 5
 6
         VIOLATION of 2010 CBC 1114B.1.2; 1991 ADA § 4.3.2(1); (Exterior
 7
         Route of Travel) An accessible route of travel was not provided to all
 8
         portions of the building, entrances and between the building and public way.
 9
10
11       VIOLATION of 2010 CBC 1114B.1.2; 1991 ADA § 4.3.2(1), 4.1.2(1);

12       (Transportation - Route of Travel) An accessible route of travel must be
13       provided within the property boundary connecting public transport zones,
14       parking, passenger loading zones and public streets or sidewalks they serve,
15       to the building entrance. There was no accessible route connecting these
16       elements for Plaintiff to travel: Even the exteriors of the building were not
17       accessible.
18
19
         VIOLATION of 2010 CBC Code Section 1129B.3; 1991 ADA § 4.6.3;
20
         ADA 2010 § 502.2. (Faded Paint – Accessible Space Lines). The paint used
21
         for the designated accessible parking space is so worn and aged, it cannot be
22
         seen. This makes it unclear where the actual parking space is. The required
23
         width dimensions were not painted as required. This makes it difficult for
24
25       Plaintiff to park in the designated space.

26
27
         VIOLATION of 2010 CBC Code 1133B.7.1; ADA 1991 Code § 4.6.8.
28
                                        5
                                    COMPLAINT
 Case 2:20-cv-04836-KS Document 1 Filed 05/29/20 Page 6 of 18 Page ID #:6



 1       (Abrupt Change in Level Exceeding 1/2”). The path of travel from the space
 2       reserved for disabled patrons, the ground surface is uneven, with changes in
 3
         level exceeding 1/2”.
 4
 5
 6       VIOLATION of 1991 CA Title 24 1129B.4.2; 2010 CBC Code 1129B.3;
 7       ADA 2010 § 4.6.3. (Length of adjacent access aisle). The adjacent access
 8       aisles to all the designated disabled parking spaces are also less than 18 feet
 9
         long. This makes it difficult for Plaintiff to use the adjacent space to safely
10
         disembark from the car.
11
12
13       VIOLATION of 2010 CBC Code 1129B.3.1. (“No Parking” – surface sign).
14       The words “No Parking” are missing from the adjacent loading/unloading
15       access aisle. As a result, non-disabled patrons park in the loading/unloading
16       access aisle or directly behind it – blocking Plaintiff from being able to use
17       the access aisle. Some of the letters have faded, so the warning cannot be
18       read. In fact, it is confusing because the faded phrase seems to invite
19
         parking rather than prohibit it.
20
21
         VIOLATION of 2010 CBC Code Section 1127B.1. (No Accessible
22
         Exterior Route). There is no accessible path of travel into the building
23
         entrances. There is no safe way for Plaintiff to park and then travel to the
24
         entrance of the Property.
25
26
27
         VIOLATION of 2010 CBC Code Section 1127B.1; ADA 1991 Code §
28
                                         6
                                     COMPLAINT
 Case 2:20-cv-04836-KS Document 1 Filed 05/29/20 Page 7 of 18 Page ID #:7



 1       4.6.2(1). (Directional signage). There is no directional signage showing an
 2       accessible path of travel.
 3
 4
         VIOLATION of 2010 CBC 1133B.7.4; ADA 2010 section 303.3. (Path
 5
 6       from Parking – Uneven surface) The path of travel from the designated

 7       disabled parking space to the entrance has damaged ground which is uneven.

 8       The damaged ground is broken. Pieces of the ground surface are missing and
 9       fissured. There are cracks and surfaces which are not flush. The surface of
10       the ground within the designated path of travel leading into the entrance is
11       not flat. This makes traveling in this area difficult. The path of travel from
12       the designated disabled parking space to the entrance runs into cracks and
13
         changes in level greater than 1/2 inch but provides no ramps. These steep
14
         changes in level create uneven surfaces.
15
16
17       VIOLATION of 2010 CBC 1129B.3.1; ADA 2010 section 502.6; ADA §

18       4.6.3; (Marked Path of Travel). There was also no marked path of travel
19       from the disabled parking space to the entrance. There is no safe way for
20       Plaintiff to park there and then travel to the entrance of the Property. Plaintiff
21       is forced to travel a dangerous route, behind parked cars and in the vehicle
22       drive path to move from the space to the entrance.
23
24
         VIOLATION of 2010 CBC 1133B.7.1; ADA § 4.3.8; (Walks/Sidewalks
25
         Change in Level ½”). The walk into the business does not have a continuous
26
         common surface because there are abrupt changes in level of more than ½
27
         inch.
28
                                          7
                                      COMPLAINT
 Case 2:20-cv-04836-KS Document 1 Filed 05/29/20 Page 8 of 18 Page ID #:8



 1
 2       VIOLATION of 2010 CBC 1133B.7.1; (Walks/Sidewalks Min. Width 48”)
 3
         The walk into the business does not have a minimum width of 48”.
 4
         VIOLATION of 2010 CBC 1133B.5.1; ADA § 4.8.1 (Ramps 5%). The
 5
         accessible route of travel is more than 1:20 (5%) but is not a compliant ramp.
 6
 7
 8       VIOLATION of 2010 CBC 1133B.5.2; (48” Min. for Ramps). The ramps
 9       do not have a minimum clear width of 48” inches.
10
11
         VIOLATION of 2010 CBC 1133B.5.3; ADA § 4.8.2 (Least Possible Slope
12
         of Ramp Mandatory). The least possible slope of the ramp leading into the
13
         business was not used.
14
15
16       VIOLATION of 2010 CBC 1133B.5.3; ADA § 4.8.2 (Max. Slope of Ramp
17       8.33%). The slope of the ramp leading into the business is greater than
18       8.33%.
19
20
21
         VIOLATION of 2010 CBC 1133B.5.3.1; ADA § 4.8.6 (Max. Cross Slope

22       of Ramp 2%). The cross slope of the ramp was greater than 2%.

23
24       VIOLATION of 2010 CBC 1133B.5.4; ADA § 4.8.4 (Level Ramp
25
         Landings). Level ramp landings must be provided at the top and bottom of
26
         each ramp. They were not provided.
27
28
                                       8
                                   COMPLAINT
 Case 2:20-cv-04836-KS Document 1 Filed 05/29/20 Page 9 of 18 Page ID #:9



 1       VIOLATION of 2010 CBC 1133B.5.4; ADA § 4.8.4(1) (Width of Ramp
 2       Landings). The landing of ramps must be at least twice the width as the tamp
 3
         run leading to it, but they were not at least twice as wide.
 4
 5
 6       VIOLATION of 2010 CBC 1133B.5.4.2; ADA § 4.8.4(2), 4.8.4(3) (Min.

 7       Landing Width and Length for Top Ramp Landings 60”). The top landing of

 8       ramps were not 60” wide and long as required.
 9
10
         VIOLATION of 2010 CBC 1133B.5.4.2 (Min. Landing Length for Bottom
11
         Ramp Landings 72”). The bottom landing of ramps was not 72” in length as
12
         required.
13
14
15       VIOLATION of 2010 CBC 1133B.5.4.6; ADA § 4.8.4(3) (Min. Landing
16       Size for Ramps Direction Change). The minimum landing size of 60” x 60”
17       was not provided for the ramp’s change of direction.
18
19
         VIOLATION of 2010 CBC 1133B.5.4.9 (Ramp Hazard Curb). The
20
21
         minimum 2” hazard curb for the ramp with was not provided for the ramp.

22
23
24       VIOLATION of 2010 CBC 1127B.5.7; ADA § 4.7.7 (Detectable Warnings
25       - Curb Ramp). Detectable warnings extending the full width and depth of the
26       ramp were not installed where curb ramps lead to an accessible route.
27
28
                                        9
                                    COMPLAINT
Case 2:20-cv-04836-KS Document 1 Filed 05/29/20 Page 10 of 18 Page ID #:10



 1          VIOLATION of 2010 CBC Section 1133B.2.5; ADA 1991 Code § 4.13.11;
 2          ADA 2010 Code § 404.2.9. (Effort to Operate Front Door). The door
 3
            opening force was greater than 5 pounds (22.2 N 1), making it hard for
 4
            Plaintiff to get inside the main entrance.
 5
 6
            VIOLATION of 2010 CBC Code 1133B.7.4; ADA 2010 § 303.3. (Front
 7
            Entrance Threshold/Weather Strip- Interior Changes in level). Inside the
 8
            building, the front door entrance threshold and weather strip has changes in
 9
10
            level greater than 1/2 inch but provides no ramps. This makes traversing this

11          area difficult.

12
13          VIOLATION of 2010 1122B.5; ADA 1991 Code § 7.2; ADA 2010 Code §
14          904. (Transaction counters). There is no lowered counter for disabled persons
15          whose line of sight is lower. There was no lowered, 36 inches or less,
16          transaction counter for use by persons who cannot see high surfaces because
17          of their disability. Without a lowered transaction counter, it is difficult for
18
            Plaintiff to use the counter to conduct business at the Property.
19
20
            VIOLATION of 2010 CBC Section 1115B.6. (Sanitary Facilities – Door
21
            Signage). The sanitary facilities was missing door signage indicating an
22
            accessible facility.
23
24
25          VIOLATION of 2010 CBC Section 1115B.3.1.3; ADA 1991 Code § 4.23.6

26
     1
       The newton (symbol: N) is the International System of Units (SI) derived unit of force. It
27   is named after Isaac Newton in recognition of his work on classical mechanics,
     specifically Newton's second law of motion.
28
                                           10
                                        COMPLAINT
Case 2:20-cv-04836-KS Document 1 Filed 05/29/20 Page 11 of 18 Page ID #:11



 1          (5% Req. Accessible Lavatory). At least 5% or at least one lavatory
 2          complying with accessibility requirements was not provided.
 3
 4
            VIOLATION of 2010 CBC Section 1115B.4.3.4; ADA 1991 Code § 4.19.4
 5
            (Hot Water Pipes Insulation). Hot water and drain pipes were not insulated or
 6
            covered.
 7
 8
            VIOLATION of 2010 CBC Section 1115B.8.4; ADA 1991 Code § 4.16.6;
 9
10
            ADA 2010 Code § 604.7. (Toilet paper dispenser). The toilet tissue dispenser

11          is mounted more than 12” from the front edge of the toilet seat, making it

12          hard for Plaintiff to use the toilet.
13
14          VIOLATION of 2010 CBC Section 1133B.2.5; ADA 1991 Code § 4.13.11;
15          ADA 2010 Code § 404.2.9. (Effort to Operate Doors – Restroom Door). The
16          door opening force was greater than 5 pounds (22.2 N 2), making it hard for
17          Plaintiff to get inside the restroom.
18
19
            VIOLATION of 2010 CBC Code 1115B.8.1; ADA 1991 § 4.19.6; ADA
20
            2010 § 603.3. (Mirror) The mirror in the restroom was mounted with the
21
            bottom edge of the reflecting surface more than 40 inches from the ground,
22
            making it difficult for Plaintiff to use the mirror.
23
24
25
26
     2
       The newton (symbol: N) is the International System of Units (SI) derived unit of force. It
27   is named after Isaac Newton in recognition of his work on classical mechanics,
     specifically Newton's second law of motion.
28
                                            11
                                         COMPLAINT
Case 2:20-cv-04836-KS Document 1 Filed 05/29/20 Page 12 of 18 Page ID #:12



 1           21.   Plaintiff personally encountered these barriers.
 2           22.   These inaccessible conditions denied Plaintiff full and equal access
 3
     and caused difficulty, humiliation and frustration.
 4
             23.   The barriers existed during each of Plaintiff’s visits in 2019 and
 5
     2020.
 6
             24.   Plaintiff alleges that Defendants knew that the architectural barriers
 7
     prevented access. Plaintiff will prove that Defendants had actual knowledge that
 8
     the architectural barriers prevented access and that the noncompliance with the
 9
10
     ADAAG and Title 24 of the California Building Code regarding accessible

11   features was intentional.

12           25.   Plaintiff intends to return to Defendants public accommodation
13   facilities in the near future. Plaintiff is currently deterred from returning because
14   of the knowledge of barriers to equal access that continue to exist at Defendants’
15   facilities that relate to Plaintiff’s disabilities.
16           26.   Defendant has failed to maintain in working and useable conditions
17   those features necessary to provide ready access to persons with disabilities.
18
             27.   Defendants have the financial resources to remove these barriers
19
     without much expense or difficulty in order to make their Property more
20
     accessible to their mobility impaired customers. These barriers are readily
21
     achievable to remove. The United States Department of Justice has identified that
22
     these types of barriers are readily achievable to remove.
23
             28.   To date, Defendants refuse to remove these barriers.
24
25           29.   On information and belief, the Plaintiff alleges that the Defendants’

26   failure to remove these barriers was intentional because the barriers are logical

27   and obvious. During all relevant times Defendants had authority, control and
28   dominion over these conditions and therefore the absence of accessible facilities
                                             12
                                          COMPLAINT
Case 2:20-cv-04836-KS Document 1 Filed 05/29/20 Page 13 of 18 Page ID #:13



 1   was not a mishap but rather an intentional act.
 2          30.    These barriers to access are described herein without prejudice to
 3
     Plaintiff citing addition barriers to access after inspection by plaintiff’s access
 4
     agents, pursuant to Doran v 7-ELEVEN, Inc. 524 F3d 1034 (9th Cir. 2008)
 5
     (holding once a plaintiff encounters one barrier at a site, a plaintiff can sue to have
 6
     all barriers that relate to their disability removed regardless of whether they
 7
     personally encountered them).
 8
       IV. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 9
        WITH DISABILITIES ACT OF 1990 (42 U.S.C. section 12101, et seq.)
10
                                        (Against All Defendants)
11
12          31.    Plaintiff alleges and incorporates by reference each and every

13   allegation contained in all prior paragraphs of this complaint.
14          32.    Title III of the ADA prohibits discrimination against any person on
15   the basis of disability in the full and equal enjoyment of the goods, services,
16   facilities, privileges, advantages, or accommodations of any place of public
17   accommodation by any person who owns, leases or leases to, operates a place of
18
     public accommodation. U.S.C. § 12182(a).
19
            33.    Defendants discriminated against Plaintiff by denying “full and equal
20
     enjoyment”        and   use   of    the   goods,   services,   facilities,   privileges   or
21
     accommodations of Defendant’s facility during each visit and each incident of
22
     deterred visit.
23
            34.    The acts and omissions of Defendants herein are in violation of
24
25
     Plaintiff’s rights under the ADA and the regulations under 28 C.F.R. Part 36, et

26   seq.

27          35.    Pursuant to the ADA, discrimination is a “failure to make reasonable
28   modifications in policies, practices or procedures, when such modifications are
                                              13
                                           COMPLAINT
Case 2:20-cv-04836-KS Document 1 Filed 05/29/20 Page 14 of 18 Page ID #:14



 1   necessary to afford goods, services, facilities, privileged, advantages or
 2   accommodation to individuals with disabilities, unless the entity can demonstrate
 3
     that making such modifications would fundamentally alter the nature of such
 4
     goods, services, facilities, privileges, advantages or accommodations.” 42 U.S.C.
 5
     § 12182(b)(2)(A)(ii).
 6
           36.     The ADA prohibits failing to remove structural architectural barriers
 7
     in existing facilities where such removal is readily achievable. 42 U.S.C. §
 8
     12182(b)(2)(A)(iv). The term “readily achievable” is defined as “easily
 9
10
     accomplishable and able to be carried out without much difficulty or expense.” Id.

11   § 12181(9). Barriers are defined by reference to the ADAAG, found at 28 C.F.R.,

12   Part 36.
13         37.     In the event removal of any barrier is shown to not be readily
14   achievable, a failure to make goods, services, facilities, or accommodations
15   available through alternative methods is also prohibited if these methods are
16   readily achievable. Id. § 12182(b)(2)(A)(v).
17         38.     Plaintiff alleges that Defendants can easily remove the architectural
18
     barriers at their facility without much difficulty or expense, and that Defendants
19
     violated the ADA by failing to remove those barriers because it was readily
20
     achievable to do so. Defendants can afford such costs given they are a fraction of
21
     what the Defendants takes in rental profits for such a large and expensive
22
     property.
23
           39.     In the alternative, if it was not “readily achievable” for Defendants to
24
25   remove the facilities barriers, the Defendants violated the ADA by failing to make

26   the required services available through alternative methods, which are readily

27   achievable.
28         40.     On information and belief, the facility was modified after January 26,
                                          14
                                       COMPLAINT
Case 2:20-cv-04836-KS Document 1 Filed 05/29/20 Page 15 of 18 Page ID #:15



 1   1992, mandating access requirements under the ADA.
 2         41.    The ADA requires that facilities altered in a manner that affects or
 3
     could affect its usability must be made readily accessible to individuals with
 4
     disabilities to the maximum extent feasible. 42 U.S.C. §12183(a)(2).
 5
           42.    Plaintiff alleges that Defendants altered the facility in a manner that
 6
     violated the ADA and was not readily accessible to physically disabled persons,
 7
     including Plaintiff, to the maximum extent feasible.
 8
           43.    The ADA also requires reasonable modification in policies, practices,
 9
10
     or procedures when necessary to afford such goods, services, facilities, or

11   accommodations to individuals with disabilities, unless the entity can demonstrate

12   that making such modifications would fundamentally alter their nature. 42 U.S.C.
13   § 12182(b)(2)(A)(ii).
14         44.    Plaintiff alleges that Defendants violated the ADA by failing to make
15   reasonable modifications in policies, practices, or procedures at the facility when
16   these modifications were necessary to afford (and would not fundamentally alter
17   the nature of) these goods, services, facilities, or accommodations.
18
           45.    Plaintiff seeks a finding from this Court that Defendants violated the
19
     ADA in order to pursue damages under California’s Unruh Civil Rights Act for
20
     Disable Persons Act.
21
           46.    Here the Defendants’ failure to make sure that accessible facilities
22
     were available and ready to be used by the Plaintiff is a violation of law.
23
           47.    Plaintiff would like to continue to frequent Defendants’ facility, but
24
25   Plaintiff has been discriminated against and continues to be discriminated against

26   because of the lack of accessible features.

27         48.    Among the remedies sought, Plaintiff seeks an injunction order
28   requiring compliance with the state and federal access laws for all the access
                                         15
                                      COMPLAINT
Case 2:20-cv-04836-KS Document 1 Filed 05/29/20 Page 16 of 18 Page ID #:16



 1   violations that exist at the Property.
 2    V. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH ACT
 3                      (Cal. Civ. Code § 51-53.)
 4                                  (Against All Defendants)
 5
            49.    Plaintiff repleads and incorporates by reference, as fully set forth
 6
     again herein, the allegations contained in all prior paragraphs of this complaint.
 7
            50.    California Civil Code § 51 states, in part: All persons within the
 8
     jurisdictions of this state are entitled to the full and equal accommodations,
 9
     advantages, facilities, privileges, or services in all business establishments of
10
11   every kind whatsoever.

12          51.    California Civil Code § 51 also states, in part: No business

13   establishment of any kind whatsoever shall discriminate against any person in this
14   state because of the disability of the person.
15          52.    California Civil Code § 51(f) specifically incorporates (by reference)
16   an individual’s rights under the ADA into the Unruh Act.
17          53.    The Unruh Act also provides that a violation of the ADA, or
18
     California state accessibility regulations, is a violation of the Unruh Act. Cal Civ.
19
     Code, § 51(f); Arnold v. United Artists Theatre Circuit, Inc., 866 F. Supp. 433,
20
     439 (N.D.Cal.1994).
21
            54.    Defendants’ above-mentioned acts and omissions have violated the
22
     Unruh Act by denying Plaintiff rights to full and equal use of the
23
     accommodations, advantages, facilities, privileges and services they offer, on the
24
25
     basis of Plaintiff’s disability.

26          55.    Defendants’ above-mentioned acts and omissions have also violated

27   the Unruh Act by denying Plaintiff rights to equal access pursuant to the ADA
28   and are liable for damages. (Civ. Code § 51(f), 52(a)).
                                           16
                                        COMPLAINT
Case 2:20-cv-04836-KS Document 1 Filed 05/29/20 Page 17 of 18 Page ID #:17



 1         56.      Because violation of the Unruh Civil Rights Act resulted in
 2   difficulty, discomfort or embarrassment for the Plaintiff, the Defendants are also
 3
     each responsible for statutory damages, such as a civil penalty. (Civ. Code §
 4
     55.56(a)-(c)).
 5
           57.      Plaintiff was damaged by Defendants’ wrongful conduct and seeks
 6
     statutory minimum damages of four thousand dollars ($4,000) for each offense.
 7
                                   PRAYER FOR RELIEF
 8
                    WHEREFORE, Plaintiff prays judgment against Defendants, as
 9
10
     follows:

11         1. For injunctive relief, compelling Defendants to comply with the

12               Americans for Disabilities Act and the Unruh Civil Rights Act. Note:
13               Plaintiff is not invoking section 55 of the California Civil Code and is
14               not seeking injunctive relief under the Disabled Person Acts.
15         2. Damages under the Unruh Civil Rights Act which provides for actual
16               damages and a statutory minimum of $4,000 per each offense.
17         3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
18
                 to 42 U.S.C. § 12205; and Cal. Civ. Code § 52.
19
20
     DATED: May 29, 2020               THE LAW OFFICE OF HAKIMI & SHAHRIARI
21
22
23
                                       By:    /s/ Peter Shahriari, Esq.____________
24
                                              PETER SHAHRIARI, ESQ.
25                                            Attorney for Plaintiff Amber Machowski
26
27
28
                                           17
                                        COMPLAINT
Case 2:20-cv-04836-KS Document 1 Filed 05/29/20 Page 18 of 18 Page ID #:18



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                    18
                                 COMPLAINT
